Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 1 of 12




        EXHIBIT A
             Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 2 of 12

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    08/04/2021
                                                                                                    CT Log Number 540018902
TO:         Sue Carlson
            Target Corporation
            1000 NICOLLET MALL
            MINNEAPOLIS, MN 55403-2542

RE:         Process Served in Massachusetts

FOR:        Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  JENNIFER SOLIMINO, PLTF. vs. TARGET CORPORATION, DFT.
DOCUMENT(S) SERVED:                               --
COURT/AGENCY:                                     None Specified
                                                  Case # 2177CV00684
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE:                         By Process Server on 08/04/2021 at 10:40
JURISDICTION SERVED :                             Massachusetts
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/04/2021, Expected Purge Date:
                                                  08/09/2021

                                                  Image SOP

                                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  155 Federal Street
                                                  Suite 700
                                                  Boston, MA 02110
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AA
                Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 3 of 12



                                                                   Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Wed, Aug 4, 2021

Server Name:                 Drop Service




Entity Served                TARGET CORPORATION

Case Number                  2177CV00684

Jurisdiction                 MA




                   P                                      1
                           Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 4 of 12

              (TO PLAINTIFF'S ATTORNEY:Please Circle Type ofAction Involved: - TORT - MOTOR VEHICLE TORT -
                                     CONTRACT - EQUITABLE RELIEF - OTHER.)


                                 COMMONWEALTH OF MASSACHUSETTS
            ESSEX,ss.                                                                                                     SUPERIOR COURT
                                                                                                                          CIVIL ACTION
                                                                                                                          No. 2177CV00684
0
=
0
?N. •                                                               JENNIFER SOLIMINO
                                                                                                                           ,   Plaintiff(s)

 6' 6                                                                            V.
 -  u
 u .-
    —
.8 0
                                                                  TARGET COFtPORATION
     u                                                                                                                   ,Defendant(s)
.cu
  O .2
  E
                                                                         SUMMONS
     2
 •O •-
     to
     0      To the above named Defendant:
 •- 0.)
                  You are hereby summoned and required to serve upon                  Cavan S. Boyle, Esq.
.1:a
.a                                                    55 Ginty Blvd., Haverhill MA 01830
            plaintiff's attorney, whose address is                                                                                    ,an answer to the
 o
0 c
_c   .-
      0.)   complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the
      ,..
›- P
            day of service. If you fail to do so,judgment by default will be taken against you for the relief demanded in the
•c.3 iz
 O .5  u
            complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at
 0
 O.<-3
                Sa1em
›,-g                                                 either before service upon plaintiff's attorney or within a reasonable time thereafter.
-- ,
   ,- 1
Ov,.-
    -             Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
5  -=
a.•5        have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff's
8           claim or you will thereafter be barred from making such claim in any other action.
a. t,
• -,,
 -.
-0 2                                                WITNESS,Judith Fabricant,Esquire, at Salem,the 21st
 8 *z
 a 3                                                day of July                     ,in the year of our Lord two thousand twenty one.
 7

>-




            NOTES:
            I. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
            2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate su mons 's used for each
               defendant, each should be addressed to the particular defendant.

                                                                                                            E                   Deputy Sheriff Suffolk County
              Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 5 of 12


                                             PROOF OF SERVICE OF PROCESS


    I hereby certify and return that on                       ,20 ,I served a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P.4(d)(1-5):




Dated:                   ,20                  .

N.B. TO PROCESS SERVER:-
     PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
     THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.



                                                                           ,20
                            SUPERIOR COURT




                                                      JENNIFER SOLIMINO
              Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 6 of 12




                           COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS.                                               ESSEX SUPERIOR COURT
                                                         CIVIL ACTION NO. 2177CV00684


JENNIFER SOLIMINO,
Plaintiff

V.

TARGET CORPORATION,
Defendant


                                           COMPLAINT

     1. The plaintiff is a resident of Haverhill, Essex County, Massachusetts.

     2. The defendant Target Corporation is a Minnesota corporation having a principal place of
        business at 1000 Nicollet Mall, Minneapolis, MN 55403, and does business in
        Massachusetts, with a registered agent for service, CT Corporation System, 155
        Federal Street, Suite 700, Boston, Massachusetts 02110.

     3. On or about September 16, 2019 the plaintiff, a business invitee, was lawfully and in the
        exercise of due care on the premises known as Target located at 101 Commerce Way,
        Woburn, MA owned and/or controlled by the defendant, when she slipped and fell on a
        wet floor in the dairy/produce section of the store resulting in serious bodily injuries.

     4. The defendant, its agents, servants and/or employees were negligent in a manner
        including, but not limited to, the following:

              a.     Negligence in failing to keep the area in a reasonably safe condition.

              b.     Negligence in failing to inspect the area.

              c.     Negligence in maintaining the area causing a dangerous condition to exist.

               d.     Negligence in failing to warn the plaintiff of the dangerous condition of the
                      area.

              e.     Negligence in failing to inspect and maintain the area to keep it in a safe
                     condition.
              Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 7 of 12




               5.     As a direct and proximate result of the negligence of the defendant the
        plaintiff suffered serious personal injuries, including pain and suffering, has incurred
        expenses for medical treatment and hospital services, and has suffered a loss of
        earning capacity and/or lost wages.

        Wherefore, the plaintiff demands judgment against the defendant in an amount to be
        determined by the court.


  PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES AND AS TO ALL COUNTS




                                           Respectfully submitted,
                                           Plaintiff by her attorneys,



Date:   4aq / 2.A                          av n S. Bo , B      #689040
                                          FINBURY &          N, P.C.
                                          55 Ginty Boulevard
                                          Haverhill, MA 01830
                                         (978)374-4736
                                          FAX:(978)521-5307
                                        'cboyleafinburvlaw.com




Date:                                                          ,
                                                               ...."---•-   -


                                           Gina T. Dussi, BBO #546354
                                           FINBURY & SULLIVAN, P.C.
                                          55 Ginty Boulevard
                                          Haverhill, MA 01830
                                         (978)374-4736
                                          FAX:(978)521-5307
                                         gdussi©finburvlaw.com
                         Case 1:21-cv-11435 DOCKET
                                             Document   1-1 Filed 09/01/21
                                                   NUMBER         Trial CourtPage 8 of 12
                                                                              of Massachusetts
           CIVIL ACTION COVER SHEET                               The Superior Court                                                                                              -
                                                                                                            COUNTY Essex Superior Court(Lawrence)
   Plaintiff                  Jennifer Solimino                                               Defendant:         Target Corporation
   ADDRESS:             65 Freeman Street                                                    ADDRESS:            101 Commerce Way
                        Haverhill, MA 01832                                                                       Woburn, MA 01801


  Plaintiff Attorney:         Cavan S. Boyle, Esq.                                           Defendant Attorney:
  ADDRESS:              Finbury & Sullivan, P.C.                                             ADDRESS:
                        55 Ginty Boulevard
                        Haverhill, MA 01830
  BBO:                  689040                                                               BBO:
                                             TYPE OF ACTION AND TRACK DESIGNATION (see instructions section below)
               CODE NO.                         TYPE OF ACTION (specify)             TRACK             HAS A JURY CLAIM BEEN MADE?
                 B-20                 Personal Injury - Slip & Fall                      F              '`' YES       NO
  *If "Other" please describe:
                                  Is there a claim under G.L. c. 93A?                                          Is there a class action under Mass. R. Clv. P. 23?
                                      LII YES      0 . NO                                                              YES        4 NO
                                                        STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212,§ 3A

 The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages.
 For this form, disregard double or treble damage claims; indicate single damages only.
                                                                             TORT CLAIMS
 A. Documented medical expenses to date
               1. Total hospital expenses                                                                                                                     $39,624,49
               2. Total doctor expenses                                                                                                                        $9,179.00
               3. Total chiropractic expenses
               4. Total physical therapy expenses                                                                                                              $1,226.00
               5. Total other expenses (describe below)


                                                                                                            Subtotal (1-5):                      $50,029.49
 B. Documented lost wages and compensation to date                                                                                                            $3,795.00
 C. Documented property damages to date
 D. Reasonably anticipated future medical and hospital expenses
 E. Reasonably anticipated lost wages
 F. Other documented items of damages (describe below)


                                                                                                            TOTAL (A-F):                            $53,824.49
 G. Briefly describe plaintiff's injury, including the nature and extent of injury:


                                                                              CONTRACT CLAIMS
          This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
     Item #                                                   Detailed Description of Each Claim                                                             Amount
     1.
                                                                                                                                              Total



Signature of Attorney/Unrepresented Plaintiff: X                                                                                            Date:     b/56/12A
RELATED ACTIONS: Please provide the case nu                er, ca             nd county of any related actions pending in the Superior Court.


                                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
 I hereby certify that I have compiled with requirements of Rule 5 oft     preme Judicial Court Uniform Rules on Dispute Resolution (SJC Rule 1:18) requiring that I provide my
 clients with information about court-connected dispute resolu         ces and disc       th them the advantages and disadvantages of the various methods f dispute resolution.
Signature of Attorney/Unrepresented Plaintiff: X                                                                                            Date: ep     30 L(
                                 Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 9 of 12
                                          CIVIL ACTION COVER SHEET INSTRUCTIONS
                                   SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE
        AC Actions Involving the State/Municipality *                        ER Eaultable Remedies                                     RP Real Property

       AA1 Contract Action involving Commonwealth,              DO1 Specific Performance of a Contract         (A)      CO1 Land Taking                              (F)
            Municipality, MBTA, etc.             (A)            002 Reach and Apply                            (F)      CO2 Zoning Appeal, G.L. c. 40A               (F)
       AB1 Tortious Action involving Commonwealth,              003 Injunction                                 (F)      CO3 Dispute Concerning Title                 (F)
            M unicipality, MBTA, etc.            (A)            004 Reform/ Cancel Instrument                  (F)      C04 Foreclosure of a Mortgage                (X)
       AC1 Real Property Action involving                       005 Equitable Replevin                         (F)      COS Condominium Lien & Charges               (X)
           Commonwealth, Municipality, MBTA etc. (A)            D06 Contribution or indemnification            (F)      C99 Other Real Property Action               (F)
       AD1 Equity Action involving Commonwealth,                D07 Imposition of a Trust                      (A)
           Municipality, MBTA, etc.              (A)            D08 Minority Shareholder's Suit                (A)              MC Miscellaneous Civil Actions
       AE1 Administrative Action involving                      D09 Interference In Contractual Relationship   (F)
           Commonwealth, Municipality, MBTA,etc.(A)             010 Accounting                                 (A)      E18 Foreign Discovery Proceeding             (X)
                                                                Dll Enforcement of Restrictive Covenant        (F)      E97 Prisoner Habeas Corpus                   (X)
                CN Contract/Business Cases                      D12 Dissolution of a Partnership               (F)      E22 Lottery Assignment, G.L. c. 10,§ 28      (X)
                                                                013 Declaratory Judgment, G.L. c. 231A         (A)
       A01 Services, Labor, and Materials           (F)         014 Dissolution of a Corporation               (F)            AB Abuse/Harassment Prevention
       A02 Goods Sold and Delivered                 (F)         099 Other Equity Action                        (F)
       A03 Commercial Paper                         (F)                                                                 E15 Abuse Prevention Petition, G.L. c. 209A (X)
       A04 Employment Contract                      (F)         PA Civil Actions Involving Incarcerated Party T         E21 Protection from Harassment, G.L. c. 258E(X)
      AM Consumer Revolving Credit - M.R.C.P. 8.1 (F)
      A06 Insurance Contract                       (F)                                                                          AA Administrative Civil Actions
      A08 Sale or Lease of Real Estate             (F)          PA1 Contract Action involving an
      Al2 Construction Dispute                     (A)               Incarcerated Party                        (A)      E02 Appeal from Administrative Agency,
      A14 Interpleader                             (F)          PB1 Tortious Action Involving an                            G.L. c. 30A                              (X)
      BA1 Governance, Conduct, Internal                             Incarcerated Party                         (A)      E03 Certiorari Action, GI.c. 249,§ 4         (X)
           Affairs of Entitles                     (A)          PC1 Real Property Action involving an                   E05 Confirmation of Arbitration Awards       (X)
      BA3 Liability of Shareholders, Directors,                     Incarcerated Party                         (F)      E06 Mass Antitrust Act, G.L. c. 93,§ 9       (A)
           Officers, Partners, etc.                (A)          P01 Equity Action involving an                          E07 Mass Antitrust Act, G.L. c. 93,§ 8       (X)
      BB1 Shareholder Derivative                   (A)              Incarcerated Party                         (F)      E08 Appointment of a Receiver                (X)
      B62 Securities Transactions                  (A)          PE1 Administrative Action involving an                  E09 Construction Surety Bond, G.L. c. 149,
      BC1 Mergers, Consolidations, Sales of                         Incarcerated Party                         (F)          §§ 29, 29A                               (A)
           Assets, Issuance of Debt, Equity, etc. (A)                                                                  El0 Summary Process Appeal                    (X)
      801 Intellectual Property                    (A)                              TR Torts                           Ell Worker's Compensation                     (X)
      BD2 Proprietary Information or Trade                                                                             El6 Auto Surcharge Appeal                     (X)
           Secrets                                 (A)         B03 Motor Vehicle Negligence - Personal                 El7 Civil Rights Act, G.L. c.12,§ 11H         (A)
      BG1 Financial Institutions/Funds             (A)              Injury/Property Damage                     (F)     E24 Appeal from District Court
      BH1 Violation of Antitrust or Trade                      B04 Other Negligence - Personal                             Commitment, G.L. c.123,§ 9(b)             (X)
           Regulation Laws                         (A)              Injury/Property Damage                     (F)     E25 Pleural Registry (Asbestos cases)
      A99 Other Contract/Business Action - Specify (F)         B05 Products Liability                          (A)     E94 Forfeiture, G.L. c. 265,§ 56              (X)
                                                               B06 Malpractice - Medical                       (A)     E95 Forfeiture, G.L. c. 94C,§ 47              (F)
                                                               B07 Malpractice - Other                         (A)     E99 Other Administrative Action               (X)
     * Choose this case type if ANY party is the                                                                       ZO1 Medical Malpractice - Tribunal only,
                                                               B08 Wrongful Death - Non-medical                (A)
     Commonwealth, a municipality, the MBTA, or any                                                                         G.L. c. 231,§ 60B                        (F)
                                                               815 Defamation                                  (A)
     other governmental entity UNLESS your case is a                                                                   Z02 Appeal Bond Denial                        (X)
                                                               B19 Asbestos                                    (A)
     case type listed under Administrative Civil Actions
                                                               B20 Personal Injury - Slip & Fall               (F)
     (AA).                                                                                                                        SO Sex Offender Review
                                                               B21 Environmental                               (F)
                                                               822 Employment Discrimination                   (F)
      t Choose this case type if ANY party is an                                                                       E12 SDP Commitment, G.L. c. 123A,§ 12         (X)
                                                               BE1 Fraud, Business Torts, etc.                 (A)
      incarcerated party, UNLESS your case is a case                                                                   El4 SDP Petition, G.L. c. 123A,§ 9(b)         (X)
                                                               B99 Other Tortious Action                       (F)
      type listed under Administrative Civil Actions(AA)
      or is a Prisoner Habeas Corpus case (E97).                                                                                RC Restricted Civil Actions
                                                                  RP Summary Process (Real Property)

                                                               SO1 Summary Process- Residential                (X)     E19 Sex Offender Registry, G.L. c. 6,§ 178M (X)
                                                               SO2 Summary Process - Commercial/                       E27 Minor Seeking Consent, G.L. c.112,§ 12S(X)
                                                                        Non-residential                        (F)
                                                           TRANSFER YOUR SELECTION TO THE FACE SHEET
          EXAMPLE:
          CODE NO.                           TYPE OF ACTION (specify)                  TRACK                   HAS A JURY CLAIM BEEN MADE?
                                                                                                               E YES          JNO
          803                    Motor Vehicle Negligence-Personal Injury                F ,
                                            STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212,§ 3A
DUTY   OF THE     PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
                                                                               A
statement as to the damages, shall be served with the complaint. clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT          - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                        A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                                       MAY RESULT IN DISMISSAL OF THIS ACTION.
                                     Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 10 of 12


                                                            DOCKET NUMBER
                                                                                   Trial Court of Massachusetts
               CIVIL TRACKING ORDER
                 (STANDING ORDER 1-88)                      2177CV00684            The Superior Court

  CASE NAME:
                                                                                    Thomas H. Driscoll, Jr., Clerk of Courts
        Solimino, Jennifer vs. Target Corporation

                                                                                   COURT NAME & ADDRESS
  TO:    Cavan Boyle, Esq.
                                                                                    Essex County Superior Court - Salem
         Finbury and Sullivan, P.C.
                                                                                    J. Michael Ruane Judicial Center
        55 Ginty Boulevard
                                                                                    56 Federal Street
         Haverhill, MA 01830-6124
                                                                                    Salem, MA 01970


                                                       TRACKING ORDER - F - Fast Track
                    You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
      than the deadlines indicated.


                    STAGES OF LITIGATION                                                 DEADLINE

                                                                              SERVED BY        FILED BY          HEARD BY

      Service of process made and return filed with the Court                                  09/28/2021

      Response to the complaint filed (also see MRCP 12)                                       10/28/2021

      All motions under MRCP 12, 19, and 20                                    10/28/2021      11/29/2021        12/27/2021

      All motions under MRCP 15                                                10/28/2021      11/29/2021        12/27/2021

      All discovery requests and depositions served and non-expert
                                                                              04/26/2022
      depositions completed

      All motions under MRCP 56                                               05/26/2022      06/27/2022

      Final pre-trial conference held and/or firm trial date set                                                 10/24/2022

     Case shall be resolved and judgment shall issue by                                                        06/30/2023




   The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



 DATE ISSUED                         ASSISTANT CLERK                                                   PHONE

     06/30/2021                         Jose Mejia                                                          (978)825-4800

Oateakno Printed:0040402; 14:42;14                                                                                          SC1026.% Of1/20
Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 11 of 12
Case 1:21-cv-11435 Document 1-1 Filed 09/01/21 Page 12 of 12
